Case: 12-1454    Document: 28    Page: 1   Filed: 07/10/2012




          NOTE: This order is nonprecedential.

  muiteb ~tate~ Q[ourt of ~eaI~
      for tbe jfeberal Q[ircuit

    SANOFI-AVENTIS DEUTSCHLAND GMBH,
              Plaintiff-Appellee,
                           v.
                 GENENTECH, INC.,
                 Defendant-Appellant,
                          AND

                 BIOGEN IDEC INC.,
                     Defendant.


                       2012-1454


    Appeal from the United States District Court for the
Northern District of California in consolidated case nos.
08·CY·4909 and 09-CY·4919, Judge Susan IIIston.


                     ON MOTION


                       ORDER
   Genentech, Inc. moves to expedite oral argument.
   Upon consideration thereof,
   IT Is ORDERED THAT:
Case: 12-1454     Document: 28   Page: 2   Filed: 07/10/2012




SANOFI-AVENTIS DEUTSCHLAND V. GENENTECH, INC.           2

   The appellee is directed to respond to the motion
within seven days of the date of filing of this order.
                                  FOR THE COURT


     ,.1llI 10 2012               /s/ Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Charles K. Verhoeven, Esq.
    William E. Solander, Esq.
s8